MacIntyre, J.
There being undisputed evidence that about three weeks after the defendant had stopped working for Mrs. Hiers, as her only house servant, a detective found the defendant wearing a diamond ring which Mrs. Hiers had missed from a jewelry-box kept in her home, and said detective having sworn that the defendant, after first stating that “she had found the ring in the trash she was taking outside,” “admitted *223stealing the ring off of Mrs. fliers’ dresser, out of the box.” and the value of the ring and the venue of the offense having been proved, this court is constrained to hold that the evidence supports the verdict finding the defendant guilty of larceny from the house, and that the judge did not err in overruling- the motion for new trial based solely on the usual general grounds.
Decided September 15, 1936.
W. G. Warnell, Edward J. Goodwin, for plaintiff in error.
Samuel A. Gann, solicitor-general, Andrew J. Ryan Jr., contra.

Judgment affirmed.


Broyles, C. J., and Guerry, J., concur.